IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THEODORE EUGENE WRIGHT,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2137

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Theodore Eugene Wright, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.